@Mice      of tfp Bttornep &neral
                                           %btateof Emas
DAN MORALES                                  November 3.1993
 Al-rORNEY
         GENERAL
       Honorable O.H. ‘Ike” Harris                     OpinionNo. DM-270
       chfiir
       CWWlttUOllS~Affairs
       Texas State Senate
       P.O. Box 12068
       hstin,Texas 78711



                You have requested our opinion repding the number of vacation days to which
        police officers and fire fighters are entitled in a city with a population of more than 30,000.
        Section 142.0013 oft&Local hwrmnem Code provides:
                       (a) A member of a &e or police department in a municip&y
                   withapopllationofmonthan25,000mayool,u~inm
                   anageacy,berequiredtokondutymonthan~&~inawaL
                        (b) Amanberofa6reorpolicedepartmentinamunicipality
                   with a population of more then 30,000 is entitled to 15 vakxtion days
                   eachyearwithpayifthememberhasbeenre@rlyemployediothe
                   -or&=--                      for at least one year. The municipal
                   officials sum        the Sre and police departments shall designate
                   thedaysoftheweekduringwhichamanbaofafiredepartmentor
                   policed~~~isnotrequindtobeondutymdthe&ysduriag
                   whichthememberisallowedtobeonvacation
                       (c) Ai%efighterandapoliceofhrsbllbegrantedtheaame
                   number of vacation days and holidays or days in lieu of vacation
                   days or llolkiays$granted to other municipalemployees.
        SpecSally, you inquire about the possible conflict between sobsections (b) and (c) io
        cities with a population of geater than 30,000.

                Itiswiomaticthstrtlportionsofa~e~be~~if~ffeasibleto
        doso,andeffect@veotoeach.         Bbckv.Awn!ricunBankersI-            Co.. 478 S.W.2d
434 (Tex. 1972); Brown v. Owens, 674 S.W.2d 748 (Tex. 1984). Subsections (b) and (c)
        of section 142.0013 may be harmooized by consbuiq rubsection (b) as an exception to
        the more general rule of subsection (c). Section 311.026 of the Gownment Code
        provides that, where “a geoerel provision contkts with a special or local provisioo, the
        provisionsshallbewnstnred,ifpossible.K,thateffectbgiventoboth.,Ontheotha
        hand ifthere ranainsMirCCCOllCilable~~Ctbetwcmthetwoprovisions.“therpecirrlor
        local provision prevails as an exception to the Send won”


                                                  p.   1411
Honorable O.H. “Ike”Harris - Page 2        @M-270)




        chstrued in this light, subsection (b) applies only to those iire fighters and police
officers who (1) are employed by a “municipalitywith a population of more than 30,000,”
and (2) have been “regularly employed”in their respective departments “for at least one
year.” Subsection (b) provides a minimum for those individuals: 15 vacation days each
YCarWitilptiy.If,howmr.Acity’SpOliCyistOgranttoits~~~~~Ohave~edat
kast25yearsKnicevacationintheamountof2Odaysperyeor.afirefighterorpolice
officer with 25 years setvice in that particular city would also be entitled to 20 vacation
days. Likewise, a fire fighter or police officer with less than one year of service should
receive whatever vacation time is awarded to all municipal employees with less than one
year of service. Thus a fire fighta or police officer in a city of more than 30.000 must be
grantdtl’e msximumvacation time availableunder either subsection (b) or subsection (c),
whichever is greater in his particular case.’

                                   SUMMARY

              A fire fighi~ and a police officer in a city of @eater than 30,000
          is entitled to the number of vacation days granted under either
          subsection (b) or subsection (c) of section 142.0013 of the Local
          Oowrntnent Code, whichever is greater.




                                                      DAN      MORALES
                                                      Attorney General of Texas

WILL PRYOR
Fii Assistant Attorney OKled

MARYKELLER
Deputy Attorney Ciewal for LitiSation

RENEAHICKS
State Solicitor

MADELEINE B. JOHNSON
Chair, Opiion Committee

Prepared by Rick Gilpin
Deputy Chief, Opiion Committee




                                          p.   1412